Citation Nr: 1630244	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability, to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2014, the Veteran and his spouse testified at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

When the claims were before the Board in October 2014, they were remanded for additional development and adjudicative action.  The case has been returned to the Board for further appellate action.

In the October 2014 remand, the Board noted that the issues of entitlement to service connection for a psychiatric disorder, nasal polyps, and sinusitis were raised by the record and referred the claims to the agency of original jurisdiction (AOJ).  To date, the claims have not been developed or adjudicated by the AOJ.  Therefore, the claims are again REFERRED to the AOJ for appropriate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a rating in excess of 20 percent for a lumbar spine disability, to include entitlement to a TDIU, is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

COPD originated during the Veteran's active service.


CONCLUSION OF LAW

COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for COPD.  Therefore, no further development is required before the Board decides the appeal.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran contends that service connection is warranted for COPD because it is related to his work as a fireman in active service that exposed him to hazardous chemicals and caused breathing problems.

A May 1973 service treatment record( STR) notes the Veteran sustained first degree burns of his right arm, the side of his face, and his neck in a flash fire.  The findings on an October 1973 chest X-ray study performed in connection with a periodic examination were within normal limits.  An October 1976 STR reflects that the Veteran's lungs were found to be within normal limits.  The report of a November 1976 separation examination notes normal chest X-ray findings.

A March 2000 VA chest examination report notes the presence of moderate diffuse emphysema in both lungs and provides an impression of COPD.

In connection with September 2003 VA treatment, the Veteran reported that he did not currently smoke and had symptoms of occasional cough and shortness of breath, with a history of COPD.  A December 2003 VA treatment record indicates the Veteran used to smoke three to four packs per day.

An October 2009 VA treatment record indicates the Veteran had increased shortness of breath while working or when moving from hot to cold environments and reflects an assessment of COPD and asthmatic symptoms.

In February 2010, the Veteran reported that he was unable to work, in part, due to a lung disability because he was unable to exert himself without having an asthma attack.

In a March 2010 VA examination, the Veteran reported exposure to smoke while training in fire rescue and symptoms of shortness of breath in active service.  In particular, the Veteran noted that he was transferred as a crew chief in his last three months of active service due to shortness of breath following exposure to a flash fire.  The examiner noted that STRs note a May 1973 flash fire; October 1973, October 1976, and November 1976 STRs showed that no lung disorder was found; and VA treatment records indicate the Veteran smoked two to three packs per day since he was 11 years old, quit smoking in 2000, and was diagnosed with COPD in 2000.  The VA examiner diagnosed COPD and found it less likely as not a result of a flash fire in service or related to working in fire rescue in service because there were no records of respiratory symptoms after the exposure, subsequent periodic and separation physicals demonstrated normal lungs, a 2000 VA chest X-ray was normal, and the Veteran smoked two to three packs per day since age 11.  The examiner explained that research studies showed cigarette smoke was the most significant and independent cause of COPD.

In support of his claim, the Veteran submitted internet treatise information on chemical hazards that outlined exposure limits and toxicity data for chemicals including calcium carbonate, amorphous silica, purple K dry chemical, and mica.

In an April 2010 notice of disagreement, the Veteran reported that he began having difficulty breathing after a fire and that he was treated in service until discharge for symptoms of difficulty breathing.  He stated that he was told at his separation examination that he could be hospitalized for breathing problems but he chose to be discharged.

In a June 2010 VA general medical examination, the Veteran reported occasional shortness of breath while walking or exposed to heat.  The examiner diagnosed COPD.

A June 2011 VA treatment record notes the Veteran had a 15 pack year history of smoking and an inhalation injury while working as a firefighter.  The treatment provider found the Veteran had a clear obstructive impairment and the degree of dyspnea and presentation on the clinical examination were disproportionate to the moderate obstruction seen with pulmonary function testing.  An August 2012 VA treatment record notes the Veteran quit smoking 20 years prior after smoking for 25 years and assessed the Veteran with pulmonary disease, "related to a history of smoking as well as occupational exposure as a fireman."  A March 2013 VA treatment record indicates the Veteran quit smoking 20 years prior.

In April 2014 testimony before the Board, the Veteran reported an injury in active service during fire rescue training on an aircraft fire.  He stated that another service member splashed foam, which caused a flash fire that burned his face and hands and caused difficulty breathing.  He recalled not wearing breathing protection because they had to take off their protective helmets to properly search inside the plane.  The Veteran stated he was given pain medication and an emergency inhaler, was told that his throat was burned, and continued to use inhalers.  The Veteran also reported that he did not smoke until after he was in active service, was treated for bronchitis and asthma in service, and quit smoking about 20 years prior.

In a February 2016 nexus statement, Dr. R.T. reported a review of the Veteran's STRs and opined that COPD was more likely a result of exposure to chemical irritants in active service.  Dr. R.T. noted that the Veteran's description of the 1973 flash fire was significant for exposure to toxicants or noxious agents and that he was treated then transferred to a new base shortly thereafter.  Dr. R.T. noted that the Veteran did not return to his normal breathing capacity, was given an inhaler, and continued to use an inhaler since.  Dr. R.T. noted that COPD was a progressive disorder that developed over time as a result of exposure to toxicants or noxious agents and that the Veteran's increased breathing problems temporally related to the exposure.  Further, Dr. R.T. opined that it was plausible that the exposure could lead to a diagnosis of COPD many years later given current knowledge of exposure among firefighters and the onset of lung disease.  Dr. R.T. acknowledged the Veteran's history of smoking, noting that he quit 25 years prior, and found that smoking was not the initial lung injury even though it may have been a contributing factor.  Dr. R.T. concluded that the reported exposure during military service as a firefighter was the more likely initial cause of onset of lung symptoms leading to COPD.

The Board finds that the evidence of record supports a grant of service connection for COPD.

The March and June 2010 VA examination reports and VA treatment records confirm that the Veteran has COPD.  Further, the Board notes that the Veteran credibly reported the nature of his service, to include the in-service flash fire injury and symptoms of a breathing disorder, and his symptoms since service.  His statements are internally consistent and mostly consistent with other evidence of record, to include a May 1973 STR noting burn injuries from a flash fire.  Moreover, Dr. R.T. determined that COPD initially began from the exposure to toxicants or noxious agents from the flash fire injury.  The Board acknowledges that the March 2010 VA examination report is against the claim.  However, the Board finds the opinion to be of little probative value because the opinion relied, in part, on factually inaccurate information that the Veteran began smoking at age 11 and did not adequately address the Veteran's lay statements of difficulty breathing in service and since.  

The Board concludes that the evidence in favor of the claim is at least in equipoise with that against the claim.  Accordingly, entitlement to service connection for COPD is warranted.


ORDER

Service connection for COPD is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the Veteran's remaining claim of entitlement to a rating in excess of 20 percent for a low back disability, to include a TDIU, is adjudicated. 

The Veteran was granted service connection and a 10 percent evaluation for lumbosacral strain, effective November 1976.  In November 2008, the Veteran claimed that the disability warranted an increased rating, and the rating was increased to 20 percent disabling in the March 2009 rating decision on appeal, effective November 2008.  This did not satisfy the Veteran's appeal.

In a January 2009 VA examination, the Veteran reported mid-back pain that radiated to the right lower extremity and a history of fatigue, decreased motion, stiffness, spasms, and moderate weekly flare-ups related to sneezing, walking, sitting for prolonged periods, or stooping.  The examiner noted that the Veteran had once incapacitating episode in the past year for two days and that the Veteran's back pain increased when he had headaches.  The examiner found normal gait and posture with scoliosis and lumbar flattening and objective evidence of spasms, guarding, and pain with motion that were severe enough to cause abnormal spinal contour.  Muscle motor strength was normal, with no atrophy, intact sensation, and normal reflexes.  Range of motion testing disclosed 85 degrees of forward flexion, 25 degrees of extension, 20 degrees of left lateral flexion, 10 degrees of right lateral flexion, 10 degrees of left lateral rotation, and 20 degrees of right lateral rotation, with pain on active motion and additional limitation of motion upon repetition of 75 degrees forward flexion, 20 degrees extension, 15 degrees left lateral flexion, 5 degrees right lateral flexion, 10 degrees left lateral rotation, and 20 degrees right lateral rotation.  The examiner found no incapacitating episodes due to intervertebral disc syndrome (IVDS).  The examiner also noted that the Veteran was currently self-employed and that the back disability affected his mobility, including the ability to lift, carry, and reach, and caused decreased strength and pain.  The examiner found the Veteran was limited to walking one-eighth of a mile, standing 10 to 15 minutes, lifting 20 to 25 pounds, and driving 30 to 45 minutes.

In April 2009, the Veteran reported that his low back disability affected his ability to work and caused episodes of incapacitation.  In support of this assertion, the Veteran submitted a statement from a former employer indicating the Veteran was unable to work as a tile installer due to back problems.  R.O and M.O. also noted that the Veteran worked on various home improvement projects for them but that he had obvious back pain that limited his ability to perform any meaningful work.

In February 2010, the Veteran reported that he was unable to work due to his back disability and lung disability.  He stated that he was unable to walk or stand for prolonged periods, could not lift heavy objects, and was bedridden due to pain.

In March 2010, the Veteran submitted a VA Form 21-8940, application for increased compensation based on unemployability due to his back, lung disorder, and non service-connected headaches.

In a June 2010 VA general medical examination report, the Veteran reported employment as an automotive mechanic, truck driver, laborer, and self-employed carpet installer until March 2010.  He indicated that he had low back pain while bending.  The examiner diagnosed degenerative disc disease of the lumbar spine and found range of motion limited to 85 degrees forward flexion, 25 degrees extension, 30 degrees lateral flexion, 30 degrees lateral rotation, with objective evidence of pain on active motion and following repetition.  The examiner found no ankylosis, guarding, spasm, tenderness, or incapacitating episodes within the past year, with normal muscle strength, reflexes, and negative straight leg raise testing.

In April 2014 testimony before the Board, the Veteran reported that his back disability worsened, that he could not bend over, could not twist, and that it was too painful to bend more than 30 degrees.  He indicated that he spent two to three days in bed at a time and that he had to lie down after daily activities due to muscle spasms and pain.  He estimated that the bed rest episodes amounted to four to six weeks per year.

In a June 2015 VA examination, the Veteran reported constant low back pain, nighttime leg cramps, and right hip pain.  The examiner noted that the Veteran's documented urgent care treatment in June 2012, July 2014, and October 2012 was unrelated to his back disability and that the Veteran reported flare-ups of pain with prolonged sitting or standing.  Range of motion was limited to 75 degrees forward flexion, 20 degrees extension, 25 degrees lateral flexion, and 25 degrees lateral rotation; the examiner noted that pain was present upon examination on forward flexion and extension but did not result in functional loss and that there was no evidence of pain on weight bearing or localized tenderness.  The examiner noted no additional loss of motion after repetition and opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The examiner found no guarding or muscle spasm of the thoracolumbar spine, normal muscle strength, deep tendon reflexes, and sensory testing, negative straight leg raise testing, and no radiculopathy or ankylosis.  The examiner found the Veteran did not have IVDS and opined that the back disability did not impact the Veteran's ability to work.

Following its review of the record, the Board has determined that the Veteran should be afforded another VA examination in order to ascertain the current degree of severity of his service-connected low back disability and whether the Veteran is unemployable due to his service-connected low back disability.

The Board notes that the findings on the June 2015 VA examination are in conflict with the testimony provided by the Veteran at the April 2014 examination.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Correia v. McDonald, 13-3238 (Vet. App. July 5, 2016).  While the VA examiner indicated that that there was no evidence of pain on weight bearing, the examiner did not report the range of motion on weight bearing.

The Board also finds the Veteran has raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected low back disability.  The Board observes that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the RO denied the Veteran's claim for a TDIU based on his service-connected disabilities in an August 2010 rating decision because he did not meet the schedular criteria.  Although the Veteran has not appealed the denial of a TDIU, the Board has jurisdiction over the issue of entitlement to a TDIU based on the low back disability at issue in this appeal.  See VAOGCPREC 6-96. 

The June 2015 VA opinion failed to provide adequate rationale to support a finding that the Veteran's low back disability did not affect his employability.  Specifically, the examiner did not address the Veteran's lay statements that he was unable to work due to back pain and related functional limitations as well as his difficulty breathing.  Moreover, the VA opinions did not account for statements submitted by the Veteran's prior employers indicating that he no longer worked for them due to his back disability.  Therefore, the subsequent VA opinion must provide an opinion with adequate rationale concerning the impact of the low back disability on the Veteran's employability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board further notes that the Veteran has reported completing one year of high school and vocational training as a mechanic.  He reportedly has not worked full-time since 1998 as a laborer and thereafter worked part-time until 2010.  If the evidence shows that the Veteran's low back disability is so severe as to preclude all forms of substantially gainful employment consistent with his education and occupational background and the Veteran does not meet the minimum schedular criteria for a total rating based on individual employment, the RO or the Appeals Management Center (AMC) should forward the case to the Director of the VA Compensation Service for extra-schedular consideration.

As the case must be remanded, the RO or the AMC should obtain and associate with the record all outstanding, pertinent VA records from December 2014 to the present.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from December 2014 to the present.

2. Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the degree of severity of his service-connected low back disability and the impact of the disability on the Veteran's employability.

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  

In addition, the examiner should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected low back disability is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.  

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the claim.  If it is determined that the service-connected disability is sufficient to preclude all forms of substantially gainful employment and the Veteran does not meet the schedular criteria for a total rating based on individual unemployability, the RO or the AMC should forward the case to the Director of the VA Compensation Service for extra-schedular consideration.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


